Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on claim 1, which requires upon exceeding the temperature above predetermined temperature and at least one process satisfying a predetermined condition, driving the at least one process for a proportion of time periods and not driving the at least one process during the remaining time periods (this is shown in FIG. 5 (b) and (c) and corresponding disclosure). Accordingly, under the conditions defined 
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All claim limitations of claim 17 are present in claim 11 (upon which claim 17 depends on).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al., US Patent Appl. Pub. No. 2009/0064164.
Regarding claim 1. Bore discloses an electronic device (Fig(s) 1A, 2, and 5A-B) comprising:

a processor (not shown, paragraph 0029, lines 8-11), wherein the processor is configured to:
detect that a temperature of the electronic device exceeds a predetermined temperature (paragraph 0028, lines 21-23, paragraph 0029, lines 8-11, Fig. 2, 132-YES, 134, paragraph 0033, lines 21-26); and
when the temperature exceeds the predetermined temperature, drive at least one process satisfying a predetermined condition for a proportion of time periods and not driving the at least one process during remaining time periods (paragraph 0033, lines 21-26, Fig(s) 5A-B, paragraph 0042, paragraph 0043, lines 1-9).
Regarding claim 11, Bose discloses a method with all claim limitations, as addressed above for claim 1.
Regarding claims 2 and 12, Bose further discloses the device and method, wherein the processor is configured to:
repeatedly measure the temperature using the temperature sensor, repeatedly determine whether the repeatedly measured temperature exceeds the predetermined temperature (continuous and periodic measurement of temperature and respective correction response as shown in Fig(s) 2 and 5A-B – paragraph 0015, lines 11-16, paragraph 0031, lines 4-15, paragraph 0033), and
drive the at least one process for the proportion of time periods and the remaining time periods when the repeatedly measured temperature is lower than the predetermined temperature (Fig. 5A vs 5B, paragraph 0042, lines 15-16).

Regarding claim 17, Bose further discloses the method, further comprising not driving the process for the remaining time periods (FIG. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al., US Patent Appl. Pub. No. 2009/0064164 in view of Krishnapura et al., US Patent Appl. Pub. No. 2014/0089603.
Regarding claims 3-5 and 13-15 Bose discloses the device and method, as per claims 1 and 11, respectively.
With respect to claims 3 and 13, Bose does not specifically state the predetermined condition is that data throughput exceeds a predetermined capacity for a predetermined time.
With respect to claims 4 and 14, Bose does not specifically state the predetermined condition is that a usage rate of a processor exceeds a predetermined level for a predetermined time.
With respect to claims 5 and 15, Bose does not specifically state the predetermined condition is related to any one of a display, a voice, or a camera.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Krishnapura with the device and method disclosed by Bose in order to implement the predetermined condition is that data throughput exceeds a predetermined capacity for a predetermined time, the predetermined condition is that a usage rate of a processor exceeds a predetermined level for a predetermined time, and the predetermined condition is related to any one of a display, a voice, or a camera. One of ordinary skill in the art would be motivated to do so in order to reduce power without performance degradation.
Allowable Subject Matter
Claims 6, 8-10, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186